982609Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the original filing of 17 May 2018.  Claims 1-20 are pending and have been considered below.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 19 and 20 use the word “means”, include modifying functional language, and do not recite the necessary structure for carrying out the claimed functional language.  Applicant’s specification and drawings describe structure appropriate for carrying out the claimed functional language.  For example, Figures 10B, 10C and 11 show diagrams describing functional algorithms, and pages 41-43 of Applicant’s specification describe memory and various types of processing units for storing and executing instructions, for carrying out the functional language recited in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber, Jr. et al. (US 2018/0107887 A1) in view of Baraniuk et al. (WO 2016145379 A1) and further in view of Gulsun et al. (US 2017/0258433 A1).

Claim 1. Huber discloses a method for extracting hierarchical features from input, the image is analyzed at a pixel level, a region level and then a document level (P. 0018) Full Paragraph 2, Page 5, of Applicant’s specification discloses that the layers in a deep neural network are arranged hierarchically, that is, data is going thru each of the layers in a specific predetermined sequence, the features to be extracted are hierarchical features, 
data defined on a geometric domain, identifying a region of interest as a subset of a pixel array defining an image to make a (tamper probability) determination at a region level and then at a document level (P. 0018) by analyzing groups of pixels in an image (P. 0033) wherein pixel-level analysis is performed on arrays of pixels of a digital image (P. 0061) Full Paragraph 3, Page 9, of Applicant’s specification defines a “geometric domain” as including non-Euclidean structures such as discrete directed, undirected or weighted graphs, and full Paragraph 1, Page 13, discloses that the geometric domain may be continuous rather than discrete, the method comprising 
applying at least one intrinsic local processing layer on local processing layer input data, validating the intrinsic image characteristics within and around certain high value regions of the image (P. 0009) and applying an algorithm to an identified region of interest as a subset of the pixel array that is tuned and trained for that region of interest (P. 0018) classifiers are used to identify intrinsic features from pixel-level analysis of the high-value region (P. 0034) scores from multiple image classifiers can be combined for an aggregate score, (P. 0044) by applying one or more thresholds to produce a combined output (P. 0064) The image classifiers are analogous to the local operator, and the aggregated classifiers are analogous to the local operator function, of the intrinsic local processing layer, P. 21, 2nd paragraph of Applicant’s specification discloses that an intrinsic local processing layer applies at least one local operator and at least one operator function, and an operator function comprises applying to the local operator at least one or more of: operator addition – operator multiplication - operator composition, 
at least a part of which being derived from or corresponding to input data, the image is analyzed at the pixel, a region level, and at a document level (P. 0018) and 
comprising neighbour point input data … to obtain intrinsic local processing layer output data, intrinsic image characteristics within and around certain high value regions of the imaged are identified (P. 0009) defined as a subset of the pixel array, and input to an algorithm tuned and trained for that region of interest (P. 0018) performing pixel-level analysis to obtain intrinsic image features by applying image classifiers, to the pixels of the region (P. 0034) and a combined aggregation of image classifiers, (P. 0044) The high value region is analogous to the claimed neighbor point input data and the intrinsic image data output by the analysis algorithm comprising image classifiers and an aggregation of classifiers is analogous to the intrinsic local processing layer output data; Pg. 12, Lines 24-26 of Applicant’s specification disclose that a local operator is applied to a neighborhood of points (the region of interest), P. 21, 2nd paragraph of Applicant’s specification discloses that an intrinsic local processing layer applies at least one local operator and at least one operator function, and an operator function comprises applying to the local operator at least one or more of: operator addition – operator multiplication - operator composition
by inputting intrinsic local processing layer input data into the intrinsic local processing layer, the identified high value region (P. 0009) comprising the subset of pixels are input to the algorithm tuned and trained for that region of interest (P. 0018) for the pixel-level analysis comprising image classifiers (P. 0034) and aggregated image classifiers (P. 0044) The subset of pixels are input to the algorithm of image classifiers and aggregated classifiers to obtain the intrinsic image features;
applying at least one local operator; and applying at least one operator function, image classifiers are used to classify images according to predefined labels and to identify a predefined label that matches or partially matches an image, and then associate the identified label with the image (P. 0034) scores from multiple image classifiers can be combined to produce an aggregate score, or the respective scores of each classifier may be evaluated individually in series (P. 0044) the output from multiple classifiers can be applied to one or more thresholds independently or aggregated to produce a combined output (P. 0064) The image classifiers are analogous to the claimed local operator, and the aggregation of the classifiers is analogous to the claimed operator function, 
wherein said at least one local operator is applied to at least some of the intrinsic local processing layer input data in a manner comprising the steps of 
- applying at least a local processing function to at least some of the … neighbour point input data … the intrinsic image characteristics within and around certain high value regions of the image are identified (P. 0009) by applying a training data set (P. 0014) to apply a probabilistic classifier (P. 0016) on subsets of pixels of the image using algorithms with respect to only the identified region of interest tuned and trained for that region (P. 0018) the output from multiple classifiers can be applied to one or more thresholds independently or aggregated to produce a combined output (P. 0064) The image classifiers are analogous to the claimed local operator, and the aggregation of the classifiers is analogous to the claimed operator function as the operator functions include operator addition – operator multiplication - operator composition  
- applying a local aggregation operation to aggregate at least one of the results of said local processing functions,  aggregating the multiple tamper probabilities to determine a region-level tamper probability, and aggregating the region-level tamper probabilities of the multiple regions to determine a document-level probability of tamper (P. 0018)
- using at least said local aggregation operation result to output an output feature corresponding to said point, aggregating the region-level tamper probabilities of the multiple regions to determine a document-level probability of tamper (P. 0018) and 
wherein said operator function comprises applying to said at least one local operator at least one or more of the following operations: multiplication by a non-trivial real or complex scalar, nonlinear scalar function, operator addition, operator multiplication, operator composition, operator inversion, image classifiers are used to classify images according to predefined labels and to identify a predefined label that matches or partially matches an image, and then associate the identified label with the image (P. 0034) scores from multiple image classifiers can be combined to produce an aggregate score, or the respective scores of each classifier may be evaluated individually in series (P. 0044) the output from multiple classifiers can be applied to one or more thresholds independently or aggregated to produce a combined output (P. 0064), and 
wherein the intrinsic local processing layer output data is used to extract the hierarchical features, for each region of interest, multiple (tamper) probabilities are aggregated to determine a region-level tamper probability, and the region-level tamper probabilities of the multiple regions are aggregated to determine a document-level probability of tamper (P. 0018).

Huber does not disclose local processing input data … comprising central point input data; applying at least a local processing function to at least some of the central point input data, as disclosed in the claims.  However, in the same field of invention, Baraniuk discloses classifying synthetically images (P. 0025) by breaking up an image into subimages, or patches, comprising a collection of pixels centered on a single pixel(P. 0054).  Therefore, considering the teachings of Huber and Baraniuk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine local processing input data … comprising central point input data; applying at least a local processing function to at least some of the central point input data with the teachings of Huber.  One would have been motivated to combine local processing input data … comprising central point input data; applying at least a local processing function to at least some of the central point input data with the teachings of Huber in order to reduce computational effort required to train the classifiers of Huber (Baraniuk: P. 0007) and increase performance (Baraniuk: P. 0008).

Huber does not disclose input data comprising … neighbour edge input data; applying at least a local processing function to at least some of the … neighbour edge input data, as disclosed in the claims.  However, in the same field of invention, Gulsun discloses to extract a centerline of an image of a structure (P. 0005) centerline points are identified in a local neighborhood of points (P. 0032) the structure represented by a directed discrete graph with nodes corresponding to image voxels and directed edges connecting these nodes connecting vertices (P. 0040) to compute a probability score (P. 0043).  Page 12, Lines 19-26 of Applicant’s specification discloses that the local operation (Laplacian) is influenced only by the value at a vertex and it’s neighborhood.  While Huber discloses that a subset of pixels of a region of interest are analyzed to obtain intrinsic image features, Huber does not disclose that this region is defined as a directed graph comprising a vertex connecting a set of vertices.  Therefore, considering the teachings of Huber, Baraniuk and Gulsun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine input data comprising … neighbour edge input data; applying at least a local processing function to at least some of the … neighbour edge input data with the teachings of Huber and Baraniuk.  One would have been motivated to combine input data comprising … neighbour edge input data; applying at least a local processing function to at least some of the … neighbour edge input data with the teachings of Huber and Baraniuk in order to use a known method of analyzing images to reduce computational effort required to train the classifiers of Huber (Baraniuk: P. 0007) and increase performance (Baraniuk: P. 0008).

Claim 2. Huber, Baraniuk and Gulsun disclose the method of Claim 1, and Huber further discloses wherein applying the local processing function further comprises for at least some of the neighbour points, applying a neighbour point function to at least some of the neighbour point input data to compute a neighbour point feature; - for at least some of the neighbour points, applying an edge function to at least some of the pairs of at least central point feature and neighbour point feature, to compute a neighbour edge feature; - applying a local aggregation operation to aggregate at least some of said neighbour edge features; - using at least said local aggregation operation result to output the output feature corresponding to said point, validating the intrinsic image characteristics within and around certain high value regions of the image (P. 0009) by identifying a region of interest as a subset of the pixel array; and implementing an (tamper detection) algorithm with respect to only the identified region of interest tuned and trained for that region of interest (P. 0018) edge characteristics, gradient domain stitching, different degrees of blurring and/or occlusions of different size, shape, and color may be used to determine tampering characteristics (P. 0037) scores from multiple image classifiers can be combined to produce an aggregate score, or the respective scores of each classifier may be evaluated individually in series (P. 0044) the output from multiple classifiers can be applied to one or more thresholds independently or aggregated to produce a combined output (P. 0064) and Baraniuk discloses classifying synthetically images (P. 0025) by breaking up an image into subimages, or patches, comprising a collection of pixels centered on a single pixel(P. 0054).  Therefore, considering the teachings of Huber, Baraniuk and Gulsun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine applying a central point function to at least some of the central point input data to compute a central point feature with the teachings of Huber, Baraniuk and Gulsun with the same motivation used in the rejection of Claim 1.

Claim 3. Huber, Baraniuk and Gulsun disclose the method according to Claim 1, and Huber further discloses the intrinsic local processing layer comprises first applying the at least one local operator and then applying the at least one operator function, image classifiers are used to classify images according to predefined labels and to identify a predefined label that matches or partially matches an image, and then associate the identified label with the image (P. 0034) scores from multiple image classifiers can be combined to produce an aggregate score, or the respective scores of each classifier may be evaluated individually in series (P. 0044) the output from multiple classifiers can be applied to one or more thresholds independently or aggregated to produce a combined output (P. 0064) The image classifiers are analogous to the claimed local operator, and the aggregation of the classifiers is analogous to the claimed operator function.

Claim 4. Huber, Baraniuk and Gulsun disclose the method according to Claim 1, and Huber further discloses at least one of the operator functions is at least one of the following: - a polynomial; - a rational function; - a Cayley polynomial; - a Pade function, the system uses the extracted feature instances to train an image classifier having the extracted features as variables by assigning optimum weights to the respective features that maximize the likelihood of correctly labeling an input digital image (P. 0047) It is clear that the classifier operates on a plurality of variables or weights, which is the definition of a polynomial operation.

Claim 5. Huber, Baraniuk and Gulsun disclose the method according to Claim 1, and Huber further discloses at least one intrinsic local processing layer comprises more than one local operator, and wherein the at least one of the operator function is a multivariate function applied to more than one local operator, in particular wherein at least one of the multivariate functions is a one of the following: a multivariate polynomial; a multivariate rational function; a multivariate Cayley polynomial; a multivariate Pade function, the system uses the extracted feature instances to train an image classifier having the extracted features as variables by assigning optimum weights to the respective features that maximize the likelihood of correctly labeling an input digital image (P. 0047) the output from multiple classifiers can be applied to one or more thresholds independently or aggregated to produce a combined output (P. 0064) Per the rejection of Claim 1, the image classifiers are analogous to the claimed local operator, and the aggregation of the classifiers is analogous to the claimed operator function.

Claim 6. Huber, Baraniuk and Gulsun disclose the method according to Claim 1, and Huber discloses the system uses the extracted feature instances to train an image classifier having the extracted features as variables by assigning optimum weights to the respective features that maximize the likelihood of correctly labeling an input digital image (P. 0047) the output from multiple classifiers can be applied to one or more thresholds independently or aggregated to produce a combined output (P. 0064) and Baraniuk further discloses classifiers may be in the form of a Laplacian RM (P. 00276).  That is, Huber provides a multivariate classifier operator and Baraniuk discloses that the classifier can be in the form of a Laplacian operator.  Therefore, considering the teachings of Huber, Baraniuk and Gulsun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the at least one local operator is at least one of the following: graph Laplacian operator; graph motif Laplacian operator; point-cloud Laplacian operator; manifold Laplace-Beltrami operator; mesh Laplacian operator, in particular wherein a plurality of local processing operators are applied and wherein at least some of the local processing operators are graph motif Laplacian operators corresponding to a plurality of graph motifs, and at least one operator function is a multivariate function applied to said graph motif Laplacian operators with the teachings of Huber, Baraniuk and Gulsun with the same motivation used in the rejection of Claim 1.

Claim 7. Huber, Baraniuk and Gulsun disclose the method according to Claim 1, and Huber further discloses a plurality of local processing functions are applied and wherein at least some of the local processing functions are parametric functions, and /or wherein they are implemented as neural networks, the predictive model includes a convolutional neural network classifier having a multi-layer node-based architecture (P. 0017) and uses the extracted feature instances to train an image classifier having the extracted features as variables by assigning optimum weights to the respective features that maximize the likelihood of correctly labeling an input digital image (P. 0047).

Claim 8. Huber, Baraniuk and Gulsun disclose the method according to Claim 2, and Huber discloses the predictive model includes a convolutional neural network classifier having a multi-layer node-based architecture (P. 0017) the system uses the extracted feature instances to train an image classifier having the extracted features as variables by assigning optimum weights to the respective features that maximize the likelihood of correctly labeling an input digital image (P. 0047) and Baraniuk discloses the measurement data may be a random vector variable, whose components represent elements or features of interest in a given application (P. 0011).  Therefore, considering the teachings of Huber, Baraniuk and Gulsun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein at least some of the central point functions; neighbor point functions; and edge functions are parametric functions and/or are implemented as neural networks with the teachings of Huber, Baraniuk and Gulsun with the same motivation used in the rejection of Claim 1.

Claim 9. Huber, Baraniuk and Gulsun disclose the method according to Claim 1, and Huber discloses image classifier is trained using an iterative process that progressively develops weights for each of the input features (P. 0044) and Baraniuk discloses in a rendering model to classify images (P. 0084) a term of the model is an inversion (P. 0088) also in the rendering model, a term is an inversion (P. 00106) and implementing conjugate gradient (P. 00124).  Therefore, considering the teachings of Huber, Baraniuk and Gulsun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein at least one of the operations effected by at least one operator function on the at least one local operator includes an operator inversion and the operator inversion is carried out in an iterative manner, in particular such that where the number of iterations is fixed and/or such that the operator inversion is carried out by means of one of a Jacobi method; a conjugate gradients method; a preconditioned conjugate gradients method; a Gauss-Seidel method; a minimal residue method; a multigrid method with the teachings of Huber, Baraniuk and Gulsun with the same motivation used in the rejection of Claim 1.

Claim 10. Huber, Baraniuk and Gulsun disclose the method according to Claim 9, and Huber (in view of Baraniuk) discloses at least some iterations of the iterative algorithm used to carry out the operator inversion are implemented as layers of a neural network, the predictive model includes a convolutional neural network classifier having a multi-layer node-based architecture (P. 0017).

Claim 11. Huber, Baraniuk and Gulsun disclose method of Claim 1, and Baraniuk further discloses the image may be a nonlinear manifold in high-dimensional space (P. 0046).  Therefore, considering the teachings of Huber, Baraniuk and Gulsun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine where the geometric domain is at least one of the following: a manifold; a parametric surface; an implicit surface; a mesh; a point cloud; a directed graph; an undirected graph; a heterogenous graph with the teachings of Huber, Baraniuk and Gulsun with the same motivation used in the rejection of Claim 1.

Claim 12. Huber, Baraniuk and Gulsun disclose method of Claim 1, and Huber further discloses the input data defined on a geometric domain comprises at least one of vertex input data and edge input data, edge characteristics, gradient domain stitching, different degrees of blurring and/or occlusions of different size, shape, and color may be used to determine image (tampering) characteristics (P. 0037).

Claim 13. Huber, Baraniuk and Gulsun disclose the method according to Claim 1, and Huber further discloses the at least one local aggregation operation is at least one or more of the following: a permutation invariant function; a weighted sum; a sum; an average; a maximum; a minimum; an Lp-norm; a parametric function; a neural network, scores from multiple image classifiers can be combined to produce an aggregate score, or the respective scores of each classifier may be evaluated individually in series (P. 0044) the output from multiple classifiers can be applied to one or more thresholds independently or aggregated to produce a combined output (P. 0064).

Claim 14. Huber, Baraniuk and Gulsun disclose the method according to Claim 1, and Huber further discloses the at least one local aggregation operation is a parametric function, the system uses the extracted feature instances to train an image classifier having the extracted features as variables by assigning optimum weights to the respective features that maximize the likelihood of correctly labeling an input digital image (P. 0047).

Claim 15. Huber, Baraniuk and Gulsun disclose the method according to Claim 1, and Huber further discloses the at least one local aggregation operation is implemented as a neural network, the predictive model includes a convolutional neural network classifier having a multi-layer node-based architecture, the output layer of the classifier including a multi-class data layer (P. 0017) an image classifier may be developed using a convolutional neural network (P. 0035).

Claim 16. Huber, Baraniuk and Gulsun disclose the method according to Claim 1, and Huber further discloses applying at least one of the following layers: a linear layer or fully connected layer, outputting a weighted linear combination of layer input data; a non-linear layer, including applying a non-linear function to layer input data; a spatial pooling layer, including: determining a subset of points on the geometric domain, determining for each point of said subset, neighbouring points on the geometric domain, and computing a local aggregation operation on layer input data over the neighbours for all the points of said subset; a covariance layer, including computing a covariance matrix of input data over at least some of the points of the geometric domain; and wherein each layer has input data and output data, and wherein output data of one layer are forwarded as input data to another layer, identifying a region of interest as a subset of a pixel array defining an image to make a (tamper probability) determination at a region level and then at a document level (P. 0018) by analyzing groups of pixels in an image (P. 0033) scores from multiple image classifiers can be combined to produce an aggregate score, or the respective scores of each classifier may be evaluated individually in series (P. 0044) wherein pixel-level analysis is performed on arrays of pixels of a digital image (P. 0061) the output from multiple classifiers can be applied to one or more thresholds independently or aggregated to produce a combined output (P. 0064).

Claim 17. Huber, Baraniuk and Gulsun disclose the method of Claim 1, and Huber further discloses wherein the applied layer has parameters, said parameters comprising at least one or more of the following: weights and biases of the linear layers; parameters of the intrinsic local processing layers, comprising at least one or more of the following: parameters of the local processing operators; parameters of the local processing functions; parameters of the local aggregation operations; parameters of the central point functions; parameters of the neighbour point functions; parameters of the edge functions; parameters of the operator functions, training the image classifier by the classifier training engine involves a machine learning process that learns respective weights to apply to each input feature using an iterative process that progressively develops weights for each of the input features (P. 0044) the system uses the extracted feature instances to train an image classifier having the extracted features as variables by assigning optimum weights to the respective features that maximize the likelihood of correctly labeling an input digital image (P. 0047);

Claim 18. Huber, Baraniuk and Gulsun disclose the method of Claim 17, and Huber further discloses where parameters of the operator function comprise at least one or more of the following: coefficients of a polynomial; coefficients of a multivariate polynomial; coefficients of a Cayley polynomial; coefficients of a multivariate Cayley polynomial; coefficients of a Pade function; coefficients of a multivariate Pade function; spectral zoom; in particular wherein parameters of the applied layers are determined by minimizing a cost function by means of an optimization procedure, the system uses the extracted feature instances to train an image classifier having the extracted features as variables by assigning optimum weights to the respective features that maximize the likelihood of correctly labeling an input digital image (P. 0047) The variables are members of a polynomial and the weights act as the coefficients.

Claim 19 discloses a system claim similar to the method claim of Claim 1 and is rejected with the same rationale.

Claim 20. Huber, Baraniuk and Gulsun disclose a system according to claim 19, and Huber further discloses means for applying a plurality of at least a first and a second layer in a sequential manner such that the first layer is applied first and the second layer is applied thereafter, and furthermore comprising a means for allowing use of the output data of the first layer to determine input data to the second layer and configured such that different data processing devices are provided for applying the first layer and the second layer respectively and a communication path is provided to propagate the output data of the first layer towards the second layer, so that input data to the second layer can be determined therefrom; and/or such that a storage is provided for storing output data of the first layer so that input data into the second layer can be determined at later time by retrieving the stored output data from the storage, the predictive model includes a convolutional neural network classifier having a multi-layer node-based architecture, the output layer of the classifier including a multi-class data layer (P. 0017) identifying a region of interest as a subset of a pixel array defining an image to make a (tamper probability) determination at a region level and then at a document level (P. 0018) by analyzing groups of pixels in an image (P. 0033) wherein pixel-level analysis is performed on arrays of pixels of a digital image (P. 0061) The last limitation directed to storage is recited in the alternative, and is, therefore, not considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        4/23/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177